Citation Nr: 1544291	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for restless legs syndrome (RLS), to include as secondary to service-connected post traumatic stress disorder (PTSD) or diabetes mellitus.

3.  Entitlement to service connection for an eye disorder claimed as visual problems, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to a compensable disability rating for post-operative hernia scar prior to March 23, 2012, and to a rating in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefits sought.  

The Veteran testified before a Decision Review Officer (DRO) at a hearing held in August 2009.  A transcript of this hearing is associated with the claims folder.  

In an October 2012 decision, the Appeals Management Center (AMC) granted an increased 10 percent disability rating for right inguinal hernia residual scar. 

In a July 2014 decision, the Board granted entitlement to separate ratings for the Veteran's service-connected right inguinal hernia and residual scar.  The Board remanded the claim for an increased rating for the hernia scar for a statement of the case (SOC) and remanded the other issues for additional examinations.  Upon further review, the Board determines that the increased rating for the hernia scar was part of the perfected appeal for an increased rating for his hernia, and the separation of the evaluations for the scar and the underlying hernia did not require the issuance of new claim stream and SOC. Accordingly, the appeal of this issue was perfected with the appeal of the increased rating for a hernia, and no SOC and substantive appeal are required for the Board to have jurisdiction.

The issues of entitlement to service connection for restless leg syndrome and an eye disorder are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1. Sleep apnea did not manifest during service, and any current diagnosis of sleep apnea is not attributable to service or to a service-connected disability.

2. Prior to March 23, 2012, the Veteran's single hernia scar was not painful or tender; beginning on March 23, 2012, the Veteran's single hernia scar was noted to be painful and tender.


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred in or aggravated by military service, nor proximately due to a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for a compensable rating for a hernia scar prior to March 23, 2012, and a rating greater than 10 percent for a hernia scar beginning on March 23, 2012, have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2014).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

A November 2006 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the letter described how appropriate disability ratings and effective dates were assigned.  The claim was subsequently readjudicated in various supplemental statements of the case, most recently issued in November 2014.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such re adjudication in the statement of the case).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records and VA medical records are in the file.  The Board concludes that all records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  

Additionally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations for his disability claims in March 2012, and the most recent for his sleep apnea in October 2014.  The examination reports reflect that the examiner reviewed the claims file, conducted appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports to be thorough and complete.  Therefore, the Board finds the examination reports and opinions to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In August 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing has been associated with the record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings - the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2009 hearing, the DRO clarified the issue on appeal, explained to the Veteran what was needed in order to prove his claim, and asked questions aimed at substantiating the appeal and identifying any outstanding evidence.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As noted above, the claim for sleep apnea was remanded to the AOJ most recently in July 2014 for additional evidentiary development including obtaining a new medical examination.  The Veteran underwent an additional examination dated in October 2014, and the RO readjudicated the claim in a November 2014 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (nexus).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

      A.  Factual Background

Service treatment records, including March 1966 enlistment and April 1969 separation examination reports, fail to indicate sleep apnea complaints or treatment.  In an April 1969 separation medical history report, the Veteran specifically denied frequent trouble sleeping.  

Post-service records indicate the Veteran began complaining about sleep problems in a private treatment record dated in March 1994.  At that time, he complained that he gets up a few times a night and has difficulty getting back to sleep.  In a July 2000 private treatment record, the Veteran reported that at least over the past year or so, he has had excessive snoring to the point where his wife would not sleep with him in the same room.  In a June 2001 private treatment record, the Veteran stated that he has continued to have difficulty sleeping for quite some time; however, it seems to be a significant problem over the last six months since he has been using a CPAP.  The diagnosis was insomnia.  Additional VA progress note include a diagnosis of sleep apnea, but no discussion of etiology.   

In a May 2008 letter, the Veteran asserted that his sleep apnea is caused by his PTSD.  He stated that his sleeplessness was caused by dreams and frequent panic attacks.  He also reported he has a sleep machine and has been prescribed sleep aids.  The Veteran also asserted that when he sleeps, his legs move around so much that his wife does not sleep with him.  He stated that this is also due to night terrors and that he has had this problem since separation from service in 1969.  

During an August 2009 DRO hearing, the Veteran claimed that his sleep apnea is caused or aggravated by his PTSD.  His wife testified that the Veteran had seen his private physician about sleep problems, but his doctor could not see what else could be bothering him except his frequent nightmares and night terrors.  Even with the sleep machine, he continues to have problems sleeping.  

During a March 2012 VA examination, the examiner noted the Veteran reported he was diagnosed with sleep apnea in the 1990s.  He stated he was snoring a lot and having periods of apnea and daytime fatigue.  The Veteran has a CPAP all the time and it has helped him sleep better and wake up feeling more rested.  He still has trouble with sleep such as falling asleep.  He takes medication before he falls asleep and will wake up about two hours later.  The examiner noted that the Veteran did not report that he feels his sleep apnea is secondary to his PTSD.  After examination and review of the claims file, the examiner determined that the Veteran's sleep apnea is not likely related to service as the diagnosis was made in the 1990s.  The examiner also stated that there is no evidence to support that sleep apnea is related to service or aggravated by PTSD. 

During an October 2014 VA respiratory examination, the Veteran stated that he was diagnosed with sleep apnea in the late 1990s and with PTSD around 2006.  When asked why he is claiming that his sleep apnea is due to his service-connected PTSD, the Veteran replied that he has terrible nightmares and yells out in his sleep, thrashes his legs, and has multiple awakenings throughout the night, and, consequently, does not feel he gets a good night sleep.  The Veteran takes Trazadone and Ambien for his insomnia from PTSD.  The Veteran's claims file was reviewed as well as his VA treatment records.  The examiner opined that the Veteran's diagnosed sleep apnea is not related to his military service.  The service treatment records do not show a diagnosis of sleep apnea during the military or shortly after separating, and they do not show any complaints that would suggest a diagnosis of sleep apnea.  Per the available treatment records, the Veteran seemed to have been diagnosed with sleep apnea in 2000 or 2001.  He was diagnosed with PTSD in 2007.  The diagnosis of sleep apnea preceded the diagnosis of PTSD.  Obesity is a major risk factor for the development of sleep apnea.  The Veteran has been obese as early as 1995 and this is likely the etiology of his sleep apnea.  

The examiner opined that the Veteran's sleep apnea is not caused by or aggravated by PTSD, as PTSD does not cause sleep apnea.  Review of the current peer-reviewed scientific literature does not show that PTSD causes sleep apnea or is a risk factor in its development.  While both conditions (PTSD and sleep apnea) can cause fragmented and disrupted sleep, PTSD does not cause sleep apnea.  The examiner noted that VA psychiatric treatment records note the Veteran having problems sleeping as a symptom of his PTSD and as a symptom of sleep apnea, but this does not mean that one causes the other.  Although the Veteran says that his PTSD has caused his sleep apnea, he cannot give a logical and objective explanation as to why he knows this is so.  The Veteran's sleep apnea has not been aggravated by the PTSD.  Review of the current treatment records does not show that the Veteran's PTSD is thought to be aggravating his sleep apnea as PTSD does not aggravate sleep apnea.  Sleep disturbances can be a symptom or PTSD, but this is not the same as sleep apnea.

 	B.  Analysis

The evidence reflects that the Veteran has a current diagnosis of obstructive sleep apnea.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current sleep apnea was incurred in or otherwise related to his military service or service-connected PTSD.

In that regard, the Board finds the October 2014 VA medical opinion to be of significant probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewer considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's obstructive sleep apnea was not caused by or related to his active duty service.  Furthermore, a complete and thorough rationale was provided for the opinion rendered.  Specifically, the examiner noted the absence of complaints of sleep-related problems in service, the fact that obesity was the Veteran's primary risk factor in developing sleep apnea, and that the Veteran was not diagnosed with sleep apnea until 2000 (or more than 30 years after separation from service).  The examiner's conclusion was fully explained and consistent with the credible evidence of record.

The Board has considered the Veteran's contentions that his service-connected PTSD has either caused or aggravated his sleep apnea.  However, the Board finds the October 2014 VA examiner's opinion to be of significant probative value that neither the direct nor secondary theory of entitlement is persuasive to support a claim for service connection.  As stated previously, the October 2014 VA examiner's opinion was definitive, based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  Furthermore, the examiner's conclusion was fully explained and consistent with the credible evidence of record.

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

The Board also acknowledges the Veteran's own assertions that his current obstructive sleep apnea was caused by his military service or service-connected PTSD.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of snoring, awaking at night, and other observable sleep problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of his sleep apnea because he does not have the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Diagnosing and determining the cause of sleep apnea requires clinical testing, the ability to understand and review complex medical treatises, and advanced medical training that the Veteran does not possess. Thus, the Veteran's assertions of a nexus are not competent.

Moreover, the Board ultimately places far more probative weight on the opinion of the October 2014 VA examiner, a medical professional, who considered the Veteran's lay reports as to his restless leg and sleep problems.  Additionally, the examiner based his opinion on thorough physical examinations, reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's current obstructive sleep apnea was caused by or related to the Veteran's service or service-connected PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hernia scar is evaluated under 38 C.F.R. § 4.118, DC 7804 (2015). Pursuant to this provision, a 10 percent evaluation is assigned for one or two scars that are unstable or painful; a 20 percent rating is assigned for three or four scars that are unstable or painful; and a 30 percent rating is assigned for five or more scars that are unstable or painful. 

Outpatient treatment records for the period prior to March 23, 2012, do not include any complaints or reports of residuals related to his hernia scar, and the Veteran has submitted no statements asserting that his scar was tender or painful during this timeframe. Moreover, VA examinations in 2007 and 2009 show that the scar is well healed without any residuals. Based on the evidence of record, a compensable rating is not warranted for the period prior to March 23, 2012. 

On March 23, 2012, the Veteran underwent an examination to evaluate the severity of his hernia. In that examination, the examiner noted that there was a scar in the right groin that was tender. It measured 12 centimeters by 0.5 centimeters. The scar was linear, hypopigmented, and there was no functional impact from the scar. Given that the Veteran only has one scar, his current 10 percent evaluation is appropriate, and an increased rating under DC 7804 is not warranted for this period.

The Board has considered whether an increase may be available under other DCs governing evaluation of skin conditions: however, none of these provisions are applicable as the Veteran's scar does not impact his head, face or neck; does not cause any functional impairment; and does not cover at least 5 percent of his body. See 38 C.F.R. §§ 4.118, DC 7800-02, 7805, 7806 (2015).

Accordingly, the claim for an increased rating for hernia scars is denied.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post traumatic stress disorder (PTSD) is denied.

Entitlement to a compensable rating for a hernia scar prior to March 23, 2012, and a rating greater than 10 percent for a hernia scar as of March 23, 2012, is denied.


REMAND

The Board remanded the claim for service connection of an eye disease for an additional examination which included an opinion as to whether the Veteran's diagnosed eye disorder were caused or aggravated by service or service-connected disability including diabetes mellitus.  During a November 2014 VA examination, the examiner noted the Veteran is diabetic without retinopathy or history of retinopathy.  There was no visual impairment from this condition.  The Veteran has mild cataracts in both eyes.  Cataracts have been shown to have earlier onset in diabetics but are also a normal age change that occurs in non-diabetics.  Cataracts appear age appropriate for this Veteran and, therefore, are less likely as not caused by diabetes.  The Veteran has vitreal tufts and bilateral retinoschisis, not impacting and not associated with diabetes.  However, the examiner did not specifically address whether any of the Veteran's diagnosed eye disorders were aggravated by his service or service-connected diabetes as directed by the July 2014 Board remand.  Therefore, the Board finds an additional opinion is necessary. 

During an October 2014 VA peripheral nerves examination, the examiner noted that per the most up to date peer-reviewed medical literature, most cases of restless leg syndrome are a primary idiopathic disorder, but it also can be associated with a variety of underlying medical disorders such as diabetes mellitus.  The Veteran is currently service connected for diabetes mellitus.  As no examiner has given an opinion as to whether the Veteran has restless leg syndrome caused or aggravated by diabetes, another VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his RLS and/or eye condition since November 2014.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, obtained addendum opinions from the October and November 2014 VA examiners, or, if unavailable, from other appropriate examiners, for additional opinions regarding the nature and etiology of the Veteran's claimed eye and RLS disorders.  Provide the examiner with the claims file, including a copy of this remand and any pertinent evidence in Virtual VA not already of record.

(A)  After considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's RSL is caused or aggravated by the Veteran's service-connected diabetes mellitus.

(B)  After considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's eye conditions are aggravated by the Veteran's service-connected diabetes mellitus. 

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained. 

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for an eye condition to include as secondary for diabetes and entitlement to service connection for RLS to include as secondary to PTSD or diabetes, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


